FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of May, 2013 Commission File Number: 001-12440 ENERSIS S.A. (Translation of Registrant’s Name into English) Santa Rosa 76 Santiago, Chile (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form20-F or Form40-F: Form20-F[X]Form40-F[] Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(1): Yes[]No[X] Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(7): Yes[]No[X] Indicate by check mark whether by furnishing the information ontained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule12g3-2(b) under the Securities Exchange Act of 1934: Yes[]No[X] If °;Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule12g3-2(b): N/A SIGNIFICANT EVENT ENERSIS S.A. Securities Registration Record No. 175 Santiago, May 30, 2013 Ger. Gen. No. 104/2013 Mr. Fernando Coloma C. Superintendent of Securities and Insurance Avenida Libertador Bernardo O’Higgins Nº 1449 Ref.: Communicates SIGNIFICANT EVENT Dear Sir, Pursuant to articles 9 and 10 of Law No. 18,045 of the Securities Market and the provisions of General Norm No. 30 of the Superintendence, duly authorized and representing Enersis S.A., I hereby inform you as significant event the following. At the ordinary meeting of the Board of Directors of Enersis S.A., held on May 29, 2013, it has been agreed to propose an absorption fusion between its subsidiaries Inversiones Sudamérica Limitada (99.99999% owned by Enersis S.A.) and Cono Sur Participaciones, S.L.U. (100% owned by Enersis S.A.). Inversiones Sudamérica Limitada absorbs Cono Sur Participaciones, S.L.U., extinguishing the latter. The company Cono Sur Participaciones, S.L.U. was the in kind-contribution through which Endesa, S.A., Enersis S.A.’s controller, subscribed its shareholdings pro rata in the capital increase approved by the Enersis S.A.’s Extraordinary Shareholders’ Meeting held on December 20, 2012. In addition, it was authorized that once the aforementioned absorption merger is concluded, Enersis S.A. acquires the minority participation of 0.00001% that its subsidiary Empresa Eléctrica de Colina Limitada has in Inversiones Sudamérica Limitada. Due to the above acquisition, all the property in Inversiones Sudamérica will be consolidated in Enersis S.A., thus producing the conclusion of Inversiones Sudamérica Limitada and leaving Enersis S.A. as direct owner of the company shares in Sudamérica that were contributed by Endesa, S.A. in the aforementioned capital increase. The described operations do not have any financial effects on Enersis S.A.’s assets, liabilities or results. Sincerely yours , Ignacio Antoñanzas A. Chief Executive Officer c.c.Bolsa de Comercio de Santiago Bolsa Electrónica de Chile Bolsa de Corredores de Valparaíso Banco Santander Santiago – Representatives of Bond Holders Depósito Central de Valores Comisión Clasificadora de Riesgos SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ENERSIS S.A. By: /s/ Ignacio Antoñanzas Alvear Title:Chief Executive Officer Date:May 30, 2013
